DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-4, 8-10, 12 and 25-30 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the newly amended recitation of “the central portion of the pressure transmitting member being the furthest offset from the plane in the first direction of the pressure sensing assembly” is indefinite. The phrase “furthest offset” is unclear because it is not clear what it is the furthest of. Although applicant recites a “central portion” applicant has not delimited this portion, nor claimed any other portions of the pressure transmitting member so the examiner is unable to determine what structures are “less far” from the plane. Additionally, the claim that the plane is “defined by the housing” is broad because there is no particular limitation to the size or shape of the housing and therefore the plane must be considered to be any plane that includes a portion of the housing. Accordingly, for the purpose of furthering the examination, the examiner has interpreted the plane to include one end of the housing and the central portion to include the portion of the pressure transmitting member furthest from this plane, however applicant should amend the claim to more clearly point out the limitations of the structures in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laird et al. (US 8,373,551, hereafter Laird) in view of Buchschmid et al. (US 4,435,625, hereafter Buchschmid) and Dammen et al. (US 9,927,314, hereafter Dammen)
With respect to claim 1, Laird teaches a pressure sensing assembly (tire pressure sensor 100) configured to be attached to a wheel having a tire (pneumatic tire 150) and a rim mounted to the tire, the pressure sensing assembly comprising: a housing (102) defining a plane; a pressure transmitting member (membrane 114) coupled to the housing, the pressure transmitting member having a central portion offset from the plane in a first direction, the central portion of the pressure transmitting member being the furthest offset from the plane in the first direction of the pressure sensing assembly; a sensing chamber (compartment 112) defined by the housing and the pressure transmitting member; and a sensing element (pressure transducer 104) offset from the plane in a second direction opposite the first direction, wherein the pressure transmitting member is configured to transmit a pressure in the tire to the sensing element via the sensing chamber. (col. 2, lines 46-65, col. 3, lines 40-63, Figs. 2-3) It should be noted that although Laird does not explicitly discuss using the pressure sensing assembly with a bicycle 
Laird does not teach the pressure transmitting member being an exterior surface of the pressure sensing assembly or an incompressible fluid disposed in the sensing chamber.
However, having a pressure transmitting member located on an exterior surface of a pressure sensing assembly is a well-known alternative to the internal location of the pressure transmitting member of Laird. For example, Buchschmid teaches a pressure sensing assembly comprising: a housing (16), a pressure transmitting member (membrane 17) coupled to the housing, the pressure transmitting member begin an exterior surface of the pressure sensing assembly, and a sensing chamber (18), defined by the housing and the pressure transmitting member. (col. 2, lines 58- 64, Fig. 2)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the structure of Laird to have a pressure transmitting member on an exterior surface, as taught by Buchschmid, in order to directly measure the pressure changes without potential inaccuracies caused by intervening structures.
Also, it is well known to include an incompressible fluid in a sensing chamber. For example, Dammen teaches a pressure sensing assembly comprising an incompressible fluid disposed in the sensing chamber. (col. 1, lines 16-26; col. 3, lines 15-21)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the structure of Laird to include an incompressible fluid, as taught by Dammen, in order to relay the external pressure in a consistent and protective manner.
With respect to claim 2, Laird, as modified by Buchschmid and Dammen, teaches the pressure transmitting member (membrane 114) comprises a deflecting member. (Laird, col. 3, lines 40-63, Fig. 2)
With respect to claim 3, Laird, as modified by Buchschmid and Dammen, teaches the deflecting member has a convex outer surface. (Laird, col. 3, lines 40-63, Fig. 2)

With respect to claim 8, Laird, as modified by Buchschmid and Dammen, teaches a second chamber (receptacle 124a) arranged adjacent the sensing chamber, the second chamber fluidly isolated from the sensing chamber, wherein the sensing element is arranged in the second chamber. (Laird, col. 2, lines 46-65, Fig. 2)
With respect to claim 9, Laird, as modified by Buchschmid and Dammen, teaches a printed circuit board (circuitry board 109) disposed within the second chamber; and a first wireless communicator (transmitter 106) coupled to the printed circuit board and configured to transmit data indicative of the sensed pressure of the tire. (Laird, col. 2, lines 46-65, Fig. 2)

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laird in view of Buchschmid and Dammen, as in the above rejection, and further in view of Huang (US 7,196,616)
With respect to claim 10, Laird, as modified by Buchschmid and Dammen, teaches all that is claimed, as in the above rejection, including a printed circuit board (circuitry board 109). (Laird, col. 2, lines 46-45, Fig. 2)
Laird, as modified, does not explicitly teach a light-emitting element coupled to the printed circuit board, the light-emitting element configured to emit light indicative of the sensed pressure of the tire.
Huang teaches a tire pressure sensing assembly including a printed circuit board (circuit board 92) and a light-emitting element (flash warning device 94) coupled to the printed circuit board, the light-emitting element configured to emit light indicative of the sensed pressure of the tire. (col. 8, lines 8-14, Figs. 7-9)
.

Claims 12, 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laird in view of Buchschmid and Dammen, as in the above rejection, and further in view of Matsuda et al. (US 4,350,854, hereafter Matsuda)
	With respect to claim 12, Laird, as modified by Buchschmid and Dammen, teaches all that is claimed, as in the above rejection, except for a reference port formed in the housing and in fluid communication with atmosphere; and a gas permeable and fluid impermeable barrier arranged between the sensing element and the reference port.
	Matsuda teaches a tire pressure sensing assembly including a reference port (annular gap 53) formed in the housing and in fluid communication with atmosphere; and a gas permeable and fluid impermeable barrier (annular layer 54) arranged between the sensing element and the reference port. (col. 11, line 54 – col. 12, line 27, Fig. 4)
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify the structure of Laird to include a reference port, as taught by Matsuda, in order to use the pressure of the external atmosphere as a reference pressure to improve accuracy of the pressure measurement.
	With respect to claims 25-26, Laird, as modified by Buchschmid and Dammen, teaches all that is claimed, as in the above rejection, except for a reference port formed in the housing in fluid communication with atmosphere, wherein the reference port is formed in the second chamber, and a gas permeable and fluid impermeable barrier arranged between the sensing element and the reference port, wherein the barrier is located on a surface of the housing in the second chamber.

	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify the structure of Laird to include a reference port and gas permeable barrier, as taught by Matsuda, in order to use the pressure of the external atmosphere as a reference pressure to improve accuracy of the pressure measurement and to prevent foreign matter from entering the housing. Further, it would have been obvious to locate the reference port in the second chamber, in order to supply the reference pressure directly to the chamber containing the sensing member and to locate the barrier on an internal surface of the housing in order to isolate the second chamber from external contaminants.

Claims 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laird in view of Buchschmid and Dammen, as in the above rejection, and further in view of Petrucelli et al. (US 2012/0176233, hereafter Petrucelli)
	With respect to claims 27-29, Laird, as modified by Buchschmid and Dammen, teaches all that is claimed, as in the above rejection, except wherein the housing includes a first housing portion and a second housing portion, the second housing portion including a circular aperture, wherein the circular aperture is sized to receive a power source, further comprising a battery door removably coupled to the second housing portion.
	Petrucelli teaches a pressure sensing assembly wherein the housing includes a first housing portion (outer housing 670) and a second housing portion (battery compartment 656), the second housing portion including a circular aperture, wherein the aperture is sized to receive a power source (battery 655), further comprising a battery door (lid 657) removably coupled to the second housing portion. (par. 44, Fig. 6)

	With respect to claim 30, Laird, as modified by Buchschmid, Dammen and Petrucelli teaches wherein the first housing portion and the second housing portion are at least partially external surfaces of the pressure sensing assembly.

Response to Arguments
Applicant's arguments filed November 2, 2021 have been fully considered but they are not persuasive.
In response to applicant’s argument on pages 8-9 that the prior art does not teach the elements of amended claim 1, as discussed in the above rejection under 35 USC 112, applicant’s claim language, given its broadest reasonable interpretation, does not define a structure which is differentiated from the prior art. Additionally, applicant’s arguments are  against the references individually and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument on pages 9-14, that one of ordinary skill would not have modified the structure of Laird with the incompressible fluid of Dammen, as it would require substantial reconstruction of Laird and would change the basic principle under which Laird was designed to operate, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In this case, Dammen teaches it is well-known and advantageous to include an incompressible fluid in a pressure measuring structure. A modification of the structure of Laird to include such a fluid would clearly realize these advantages while maintaining the function of Laird to measure pressure, as both inventions perform this function. Applicant’s arguments with respect to a particular manner in which Laird might be modified are not persuasive because one having ordinary skill in the art, would be readily able to make appropriate modifications while maintaining the functional integrity of the invention.
	More particularly, applicant’s argument that the modification of Laird would require substantial reconstruction is not persuasive because a need for substantial reconstruction does not render the combination of references patentable. Additionally, this does not change the basic principle under which Laird was designed to operate, because the resulting combination remains a pressure sensor and therefore performs the same function as the original invention of Laird.
In response to applicant's argument on pages 14-15 that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, Dammen teaches that it was known at the time the invention was filed, that it was advantageous to use an incompressible fluid in pressure sensors and therefore the modification of Laird to include this fluid does not constitute hindsight reasoning.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In this case, one having ordinary skill in the art would be readily able to perform the necessary modifications to realize the advantages of the teachings of both of the references while maintaining an operative structure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jill E Culler whose telephone number is (571)272-2159. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JILL E CULLER/Primary Examiner, Art Unit 2853